TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00287-CR




                             Irineo Gonzalez De Hoyos, Appellant


                                                 v.


                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 03-230-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In September 2003, appellant Irineo Gonzalez De Hoyos pleaded guilty to possessing

more than 400 grams of a penalty group four controlled substance. See Tex. Health & Safety Code

Ann. § 481.118(a), (e) (West 2003). The court adjudged him guilty and, consistent with the plea

bargain, sentenced him to thirty years in prison. There was no appeal. In August 2004, the court of

criminal appeals denied appellant’s post-conviction habeas corpus application without a written

order. On April 26, 2005, appellant filed a motion to withdraw his guilty plea. He gave notice of

appeal after being informed that the district court took no action on the motion.
              There being no appealable order, the appeal is dismissed.




                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 26, 2005

Do Not Publish




                                               2